                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Telephone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Patricia Handal
                                 7
                                                             UNITED STATES DISTRICT COURT
                                 8
                                                                     DISTRICT OF NEVADA
                                 9
                                     PATRICIA HANDAL, an individual,               CASE NO: 3:20-cv-00616-MMD-WGC
                                10
                                                                 Plaintiff,
                                11
                                     vs.
                                12                                                    STIPULATION AND ORDER FOR
1575 Delucchi Lane, Suite 206




                                   STATE OF NEVADA ex rel. its BOARD OF                       DISMISSAL
 The Geddes Law Firm, P.C.




                                13 VETERINARY MEDICAL EXAMINERS;
    Phone 775-853-9455
       Reno, NV 89502




                                   and JENNIFER PEDIGO, in her individual and
                                14 official capacities.
                                15                               Defendants.
                                16
                                17          IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective

                                18 ///
                                19 ///
                                20 ///
                                21 ///
                                22 ///
                                23 ///
                                24 ///
                                25 ///
                                26 ///
                                27 ///
                                28 ///


                                                                               1
                                 1 counsel of record, that this matter be dismissed with prejudice, each party to bears its own costs and
                                 2 attorneys’ fees.
                                 3          Dated this 28th day of April 2021.
                                 4   THE GEDDES LAW FIRM, P.C.                         AARON D. FORD
                                 5                                                     Attorney General

                                 6   Electronic Signature Authorized                   Electronic Signature Authorized
                                 7   /s/ Kristen R. Geddes, Esq.                       /s/ Carrie L. Parker, Esq.
                                 8   WILLIAM J. GEDDES                                 CARRIE L. PARKER
                                     Nevada Bar No. 6984                               Deputy Attorney General
                                 9   KRISTEN R. GEDDES                                 Nevada Bar No. 10952
                                     Nevada Bar Number 9027                            CAMERON P. VANDENBERG
                                10   1575 Delucchi Lane, Suite 206                     Chief Deputy Attorney General
                                     Reno, Nevada 89502                                Nevada Bar No. 4356
                                11   Attorneys for Plaintiff Patricia Handal           Office of the Attorney General
                                12                                                     5420 Kietzke Lane, Suite 202
                                                                                       Reno, NV 89511
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                     Attorneys for Defendants, State of Nevada, ex rel. its
    Phone 775-853-9455
       Reno, NV 89502




                                                                                       Board of Veterinary Medical Examiners, and
                                14                                                     Jennifer Pedigo
                                15
                                16                                                  ORDER
                                17
                                18 Dated: April 28, 2021                                  IT IS SO ORDERED.
                                19
                                20
                                21                                                        DISTRICT COURT JUDGE
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                   2
